Citation Nr: 0205071	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-15 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to an initial compensable rating for 
residuals of a nasal fracture with a deviated nasal septum.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for arthritis of 
the cervical spine; granted service connection for residuals 
of a nasal fracture with a deviated septum and assigned a 
noncompensable rating; and denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

In November 1999, the veteran filed a claim for service 
connection for sinusitis.  In a subsequent statement it 
appears that he referred to a back disability.  In March 
2001, he filed a claim for service connection for tinnitus.  
At his personal hearing before the undersigned Member of the 
Board at the St. Louis, Missouri, RO in March 2001, he 
confirmed that he wised to have his claims for service 
connection for tinnitus and sinusitis considered.  He also 
stated that he wished to file a claim for service connection 
for dizzy spells.  None of these issues has not been 
adjudicated by the RO and they have not been certified for 
appellate review.  They are referred to the RO for 
appropriate development.  

Finally, the Board notes that the veteran expressed an 
interest in vocational rehabilitation at his personal hearing 
in March 2001.  This matter is also referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  Service medical records reflect that the veteran received 
a blow to his nose which resulted in a nasal fracture; no 
injury to the neck was documented.  

3.  The veteran was first diagnosed with osteoarthritis of 
the cervical spine many years after his discharge from 
service, and the medical evidence reflects that it is more 
likely that the arthritis of the neck resulted from his 
postservice employment as a carpenter.  

4.  The veteran's nasal septum was deviated only slightly; a 
50 percent obstruction of both nasal passages or complete 
obstruction on one side has not been clinically demonstrated.  
Scarring, loss of part of the nose, or disfigurement has also 
not been shown.  

5.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

2.  The criteria for a compensable rating for residuals of a 
nasal fracture with a deviated nasal septum have not been met 
from the time the veteran filed his claim.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991& Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.41, 4.42, 4.97, Diagnostic Codes 6502, 
6504 (2001).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 3.340, 
3.34l, 4.16(a) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  The change in the law is significant in 
this case because it applies not only to all claims filed on 
or after the date of enactment of the VCAA, but to those 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA has a duty to notify a claimant of 
any information and evidence needed to substantiate and 
complete a compensation claim, and shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

With regard to the issues currently before the Board, the 
various evidentiary requirements were explained in a 
statement of the case and a supplemental statement of the 
case.  It also appears that all relevant evidence has been 
obtained by the RO.  In any event, the veteran has not 
identified any outstanding evidence that might aid these 
claims.  He was afforded the appropriate VA examinations and 
provided the opportunity to present testimony at a personal 
hearing at the St. Louis, Missouri, RO before the undersigned 
Member of the Board in March 2001.  At his hearing, in 
response to questioning, he recalled that a service friend 
had witnessed the blow to the veteran's face in service, but 
the veteran had not kept in contact with him.  For purposes 
of assisting the veteran with his claim, the Board also 
obtained a medical opinion regarding the cause or etiology of 
the veteran's neck disability.  

At the personal hearing in March 2001, the veteran reported 
that he had been awarded Social Security disability benefits.  
He stated that he had been sent to a doctor in conjunction 
with consideration of his claim.  However, he was unaware of 
what was contained in the reports and he did not indicate 
that those reports would be relevant to his claim for VA 
benefits, such as linking a current disability to service, 
other than that his neck was the biggest problem he had along 
with arthritis of the spine (p. 17).  For purposes of the 
service connection claim, the presence of a current neck 
disability is undisputed.  There is no indication that 
matters involving the veteran's neck and back are otherwise 
at issue.  The neck disability, for example is not relevant 
to the individual unemployability claim without being service 
connected.  Taking all these factors into consideration, the 
Board finds that VA's duties set forth in the VCAA have been 
substantially complied with on these issues, and no useful 
purpose would be served by attempting further development of 
the case at this time.  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or within an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

Service connection may be granted when certain chronic 
diseases, including arthritis, are manifested to a degree of 
10 percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309(a) (2001).  

In this case, the record clearly establishes that the veteran 
was treated for a nasal fracture in service in July 1965 
after being hit with a fist.  He has explained that he was 
hit in the face without provocation while standing in a bent 
over position.  He recalled that he also injured his neck 
during the incident.  The service medical records, however, 
do not document any neck injury from the incident.  There is 
no evidence, for example, that he was fitted with a cervical 
collar as he and a friend have reported.  The veteran did not 
mention any neck disability on his original VA compensation 
claim in January 1966.  Upon VA examination in September 
1998, he was diagnosed with osteoarthritis and spondylosis of 
the cervical spine.  

At his personal hearing before the undersigned Member of the 
Board at the St. Louis, Missouri, RO in March 2001, the 
veteran testified that he began having more difficulty with 
his neck approximately five to six years earlier.  He 
conceded that he sought no treatment for the condition from 
the time of his discharge from service until the 1990's.  For 
purposes of presumptive service connection, the arthritis was 
not manifest within one year of his discharge.  The veteran's 
lay observation that he had problems with his neck from the 
time of the incident in service to the present does not 
represent competent medical evidence that he had arthritis of 
the cervical spine as required to support the claim for a 
chronic condition based on continuity of symptomatology.  
38 C.F.R. §§  3.307, 3.309(a); Savage, supra.  

A VA physician, the chief of orthopedics at a VA medical 
center, reviewed the veteran's file in February 2002 at the 
request of the Board.  He concluded that the veteran did not 
sustain sufficient damage to his neck when he was hit in the 
face in service to account for his current complaints three 
decades later.  The doctor noted that the veteran had worked 
productively as a carpenter in the intervening time, and that 
this work was the more likely source of the current symptoms 
related to the veteran's neck.  The veteran was furnished 
with a copy of the opinion.  He expressed his disagreement 
with the opinion, based on the personal experience of going 
through the trauma, but he has not presented a medical 
opinion to support his assertion.  

In fact, the only evidence of record supporting the veteran's 
claim is his own lay opinion that his current osteoarthritis 
of the cervical spine resulted from the blow to his nose in 
service.  This opinion is reflected in several lay 
statements, as well as in sections of VA examination reports 
addressing the veteran's subjective complaints about his neck 
disorder.  The veteran, however, is not a licensed medical 
professional and does not have the requisite medical 
expertise needed to provide a competent opinion regarding the 
etiology of a neck disorder.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu, supra.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current osteoarthritis 
of the cervical spine was incurred in or aggravated by 
service, or was related to the injury to his nose in service.  
Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding the 
resolution of doubt are inapplicable, and the claim for 
service connection for arthritis of the cervical spine must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Initial Rating 

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2001).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  A veteran may assert that his condition at 
the time of his original claim was worse than it was at a 
later stage of his appeal, and, where the record warrants it, 
VA may assign "staged ratings" to reflect different levels 
of disability during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since the veteran's claim for 
disability compensation in this case has remained in 
appellate status since he filed a notice of disagreement as 
to the initial decision on his original claim for benefits, 
the Fenderson holding is applicable.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2001).

The RO has rated the veteran's residuals of a fractured nose 
with a deviated nasal septum as noncompensable (0 percent) 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502 (2001).  A 
10 percent rating is warranted for traumatic deviation of the 
nasal septum, when there is 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  Also potentially applicable in rating the residuals of 
a fractured nose is 38 C.F.R. § 4.97, DC 6504.  Under that 
code, a 10 percent rating is warranted for scarring or a loss 
of part of the nose, manifested by loss of part of one ala 
(one of the outer sides of the nose), or other disfigurement.  
A 30 percent rating is warranted if both nasal passages are 
exposed.  

Upon VA general medical examination in September 1998, X-rays 
showed that the veteran had an old, healed, non-displaced 
distal nasal bone fracture, with mild deviation of the nasal 
septum to the right of the midline.  Otherwise the nasal 
bones were normal.  On a special VA nose examination in 
September 1998, it was noted that the nasal septum was only 
slightly deviated.  Since the clinical findings do not 
demonstrate a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, the criteria 
for a 10 percent rating under DC 6502 have not been met.  
There is also no evidence of scarring or a loss of part of 
the nose, or other disfigurement to warrant a 10 percent 
rating under DC 6504.  These findings also appear to be 
constant during the initial rating period and afford no basis 
for a staged rating.  Consequently, the Board concludes that 
the preponderance of the evidence is against the claim for an 
initial compensable rating for residuals of a nasal fracture 
with a deviated nasal septum.  Hence, the claim must be 
denied.  

To the extent that the veteran asserts that his currently 
diagnosed sinusitis represents a separate residual of the 
nasal fracture he sustained in service, the Board notes that 
the RO had not included consideration of that disability in 
its February 1999 rating decision.  As noted in the 
Introduction above, the issue of entitlement to service 
connection for sinusitis has been referred to the RO for 
development.  Since it represents a separate claim, clinical 
findings related to the sinusitis have not been considered in 
rating the deviated nasal septum.  

III.  Total Disability Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2001).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2001).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2001). 

The veteran's only service-connected disabilities are 
bilateral hearing loss, currently rated 30 percent disabling, 
and residuals of a nasal fracture with a deviated nasal 
septum, currently rated noncompensable.  His combined rating 
is 30 percent.  As such, the veteran does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  In such an instance, the 
question then becomes whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the evidence of 
record does not support the veteran's claim that his service-
connected disabilities prevent him from working.  In his 
October 1998 application for unemployability benefits, the 
veteran reported that he retired in April 1996 due to 
"hearing & neck."  In a separate statement dated in 
November 1999, he reported that he quit work as a carpenter 
in July 1998 due to his arthritis.  At his personal hearing 
in March 2001, he testified that he was unable to continue 
working as a carpenter because of his neck.  

As previously discussed, the veteran has not established 
service connection for arthritis of the neck.  Although his 
service-connected hearing disability may interfere somewhat 
with working, it has not been shown that this disability and 
his deviated nasal septum have rendered him unemployable.  
The veteran continued to work after the effective date of his 
30 percent rating for hearing loss in August 1996, and there 
is no evidence that he lost work due to the hearing loss 
disability alone or in combination with the nasal disability.  
Obviously, the veteran's arthritis is significantly 
disabling, but cannot be considered for purposes of VA 
unemployability benefits.  In short, the record does not 
establish that the veteran's service-connected disabilities 
alone prevent him from working.  Van Hoose, supra.  Hence, a 
total rating based on individual unemployability, including 
on an extraschedular basis, is not warranted.  



ORDER

Entitlement to service connection for arthritis of the 
cervical spine is denied.  

An initial compensable rating for residuals of a nasal 
fracture is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

